SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1405
CAF 11-01416
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF JAY D.H., RESPONDENT-APPELLANT.
------------------------------------------------                   ORDER
WAYNE COUNTY PRESENTMENT AGENCY,
PETITIONER-RESPONDENT.


ROBERT A. DINIERI, ATTORNEY FOR THE CHILD, CLYDE, FOR
RESPONDENT-APPELLANT.

DANIEL C. CONNORS, COUNTY ATTORNEY, LYONS (KATHLEEN H. POHL OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order   of the Family Court, Wayne County (Dennis M.
Kehoe, J.), entered April   26, 2011 in a proceeding pursuant to Family
Court Act article 3. The    order adjudged that respondent is a juvenile
delinquent and placed him   on probation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court